     Case 4:17-cv-05783-HSG Document 421 Filed 07/17/20 Page 1 of 6



     XAVIER BECERRA, State Bar No. 118517
 1   Attorney General of California
     KATHLEEN BOERGERS, State Bar No. 213530
 2   KARLI EISENBERG, State Bar No. 281923
     Supervising Deputy Attorneys General
 3   NIMROD PITSKER ELIAS, State Bar No. 251634
     Deputy Attorney General
 4    1300 I Street, Suite 125
      Sacramento, CA 94244-2550
 5    Telephone: (916) 210-7913
      Fax: (916) 324-5567
 6    E-mail: Karli.Eisenberg@doj.ca.gov
     Attorneys for Plaintiff State of California
 7   [Additional counsel listed on signature page]
 8                         IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
10   THE STATE OF CALIFORNIA; THE
     STATE OF CONNECTICUT; THE STATE                       4:17-cv-05783-HSG
11   OF DELAWARE; THE DISTRICT OF
     COLUMBIA; THE STATE OF HAWAII;                        JOINT STATUS REPORT
12   THE STATE OF ILLINOIS; THE STATE
     OF MARYLAND; THE STATE OF
13   MINNESOTA, BY AND THROUGH ITS                         Dept:         2, 4th Floor
     DEPARTMENT OF HUMAN SERVICES; THE                     Judge:        Hon. Haywood S. Gilliam, Jr.
14   STATE OF NEW YORK; THE STATE OF                       Action Filed: October 6, 2017
     NORTH CAROLINA; THE STATE OF
15   RHODE ISLAND; THE STATE OF
     VERMONT; THE COMMONWEALTH OF
16   VIRGINIA; THE STATE OF
     WASHINGTON,
17                                Plaintiffs,
18   THE STATE OF OREGON,
19                            Plaintiff-Intervenor,
20   THE STATE OF COLORADO; THE
     STATE OF MICHIGAN; THE STATE OF
21   NEVADA,
22                  Proposed-Plaintiffs-Intervenors,
23                 v.
24   ALEX M. AZAR, II, IN HIS OFFICIAL
     CAPACITY AS SECRETARY OF THE U.S.
25   DEPARTMENT OF HEALTH & HUMAN
     SERVICES; U.S. DEPARTMENT OF
26   HEALTH AND HUMAN SERVICES; R.
     ALEXANDER ACOSTA, IN HIS OFFICIAL
27   CAPACITY AS SECRETARY OF THE U.S.
     DEPARTMENT OF LABOR; U.S.
28
                                                       1
                                   Joint Status Report (4:17-cv-05783-HSG)
         Case 4:17-cv-05783-HSG Document 421 Filed 07/17/20 Page 2 of 6



         DEPARTMENT OF LABOR; STEVEN
 1       MNUCHIN, IN HIS OFFICIAL CAPACITY AS
         SECRETARY OF THE U.S. DEPARTMENT OF
 2       THE TREASURY; U.S. DEPARTMENT OF
         THE TREASURY; DOES 1-100,
 3                                    Defendants,
         and,
 4
         THE LITTLE SISTERS OF THE POOR,
 5       JEANNE JUGAN RESIDENCE; MARCH
         FOR LIFE EDUCATION AND DEFENSE
 6       FUND,
                          Defendant-Intervenors.
 7

 8           The parties respectfully submit the following Joint Status Report pursuant to this Court’s
 9   July 9, 2020 order. Dkt No. 416. On July 8, 2020, the Supreme Court issued its decision in Little
10   Sisters of the Poor v. Pennsylvania and Trump v. Pennsylvania, 2020 WL 3808424, Case Nos.
11   19-431, 19-454 (S. Ct. July 8, 2020). The Court held that 42 U.S.C. § 300gg–13(a)(4) of the
12   Patient Protection and Affordable Care Act (ACA) “gives HRSA broad discretion to define
13   preventive care and screenings and to create the religious and moral exemptions.” Id. at *9. On
14   July 9, 2020, the Supreme Court granted the petitions for certiorari in this case, vacated the
15   judgment, and remanded the case to the United States Court of Appeals for the Ninth Circuit for
16   further proceedings. 1 HHS v. California, 2020 WL 3865243 (July 9, 2020); Little Sisters of the
17   Poor v. California, 2020 WL 3865245 (July 9, 2020); March for Life v. California, 2020 WL
18   3865244 (July 9, 2020). In light of these developments, the parties believe that supplemental
19   briefing addressing the import of the Supreme Court’s decision and its impact on Plaintiffs’
20   claims and the pending dispositive motions is appropriate.
21           Once the Ninth Circuit has remanded the matter to this Court, the parties will promptly
22   meet and confer and propose a supplemental briefing schedule within five business days.
23

24

25

26

27
     1
28       See https://www.supremecourt.gov/orders/courtorders/070920zor_i425.pdf.
                                                         2
                                       Joint Status Report (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 421 Filed 07/17/20 Page 3 of 6




 1   Dated: July 17, 2020                          Respectfully submitted,
 2                                                 XAVIER BECERRA
                                                   Attorney General of California
 3                                                 KATHLEEN BOERGERS
                                                   Supervising Deputy Attorney General
 4                                                 NIMROD PITSKER ELIAS
                                                   Deputy Attorney General
 5

 6                                                 /s/ Karli Eisenberg
                                                   KARLI EISENBERG
 7                                                 Supervising Deputy Attorney General
                                                   Attorneys for Plaintiff the State of California
 8
                                                   WILLIAM TONG
 9                                                 Attorney General of Connecticut
                                                   MAURA MURPHY OSBORNE
10                                                 Assistant Attorney General
                                                   Attorneys for Plaintiff the State of
11                                                 Connecticut
12                                                 KATHLEEN JENNINGS
                                                   Attorney General of Delaware
13                                                 CHRISTIAN DOUGLAS WRIGHT
                                                   Director of Impact Litigation
14                                                 JESSICA M. WILLEY
                                                   Deputy Attorney General
15                                                 Attorneys for Plaintiff the State of Delaware
16                                                 KARL A. RACINE
                                                   Attorney General of the District of Columbia
17                                                 ROBYN R. BENDER
                                                   Deputy Attorney General
18                                                 Attorneys for Plaintiff the District of
                                                   Columbia
19
                                                   CLARE E. CONNORS
20                                                 Attorney General of Hawaii
                                                   ERIN N. LAU
21                                                 Deputy Attorney General
                                                   Attorneys for Plaintiff the State of Hawaii
22
                                                   KWAME RAOUL
23                                                 Attorney General of Illinois
                                                   HARPREET K. KHERA
24                                                 Deputy Bureau Chief, Special Litigation
                                                   Bureau
25                                                 ELIZABETH MORRIS
                                                   Assistant Attorney General, Special
26                                                 Litigation Bureau
                                                   Attorneys for Plaintiff the State of Illinois
27

28
                                              3
                            Joint Status Report (4:17-cv-05783-HSG)
     Case 4:17-cv-05783-HSG Document 421 Filed 07/17/20 Page 4 of 6



                                                   BRIAN E. FROSH
 1                                                 Attorney General of Maryland
                                                   CAROLYN A. QUATTROCKI
 2                                                 Deputy Attorney General
                                                   STEVE M. SULLIVAN
 3                                                 Solicitor General
                                                   KIMBERLY S. CAMMARATA
 4                                                 Director, Health Education and Advocacy
                                                   Attorneys for Plaintiff the State of Maryland
 5
                                                   KEITH ELLISON
 6                                                 Attorney General of Minnesota
                                                   JACOB CAMPION
 7                                                 Assistant Attorney General
                                                   Attorney for Plaintiff the State of Minnesota,
 8                                                 by and through its Department of Human
                                                   Services
 9
                                                   LETITIA JAMES
10                                                 Attorney General of New York
                                                   LISA LANDAU
11                                                 Bureau Chief, Health Care Bureau
                                                   STEVEN C. WU
12                                                 Deputy Solicitor General
                                                   ESTER MURDUKHAYEVA
13                                                 Assistant Solicitor General
                                                   Attorneys for Plaintiff the State of New York
14
                                                   JOSHUA H. STEIN
15                                                 Attorney General of North Carolina
                                                   SRIPRIYA NARASIMHAN
16                                                 Deputy General Counsel
                                                   Attorneys for Plaintiff the State of North
17                                                 Carolina
18                                                 PETER F. NERONHA
                                                   Attorney General of Rhode Island
19                                                 MICHAEL W. FIELD
                                                   Assistant Attorney General
20                                                 Attorneys for Plaintiff the State of Rhode
                                                   Island
21
                                                   T.J. DONOVAN
22                                                 Attorney General of Vermont
                                                   ELEANOR SPOTTSWOOD
23                                                 Assistant Attorney General
                                                   Attorneys for Plaintiff the State of Vermont
24
                                                   MARK R. HERRING
25                                                 Attorney General of Virginia
                                                   SAMUEL T. TOWELL
26                                                 Deputy Attorney General
                                                   Attorneys for Plaintiff the Commonwealth of
27                                                 Virginia
28
                                              4
                            Joint Status Report (4:17-cv-05783-HSG)
       Case 4:17-cv-05783-HSG Document 421 Filed 07/17/20 Page 5 of 6



                                                      ROBERT F. FERGUSON
 1                                                    Attorney General of Washington
                                                      JEFFREY T. SPRUNG
 2                                                    Assistant Attorney General
                                                      Attorneys for Plaintiff the State of
 3                                                    Washington
 4     Dated: July 17, 2020                           Respectfully submitted,
 5                                                    ELLEN F. ROSENBLUM
                                                      Attorney General of Oregon
 6

 7                                                     /s/ Nicole DeFever
                                                      (as authorized on 07/16/20)
 8                                                    J. NICOLE DEFEVER, CA Bar No. 191525
                                                      Senior Assistant Attorney General
 9                                                    Attorneys for Plaintiff-Intervenor the State of
                                                      Oregon
10

11
     Dated: July 17, 2020                           Respectfully submitted,
12
                                                    DAVID MORRELL
13                                                  Deputy Assistant Attorney General
14                                                  MICHELLE R. BENNETT
                                                    Assistant Branch Director, Federal Programs
15
                                                       /s/ Justin M. Sandberg
16                                                  (as authorized on 07/17/20)
                                                    JUSTIN M. SANDBERG, IL Bar No. 6278377
17                                                  Senior Trial Counsel
                                                    U.S. Department of Justice
18                                                  Civil Division, Federal Programs Branch
                                                    1100 L Street, NW, Room 11004
19                                                  Washington, D.C. 20005
                                                    Telephone: (202) 514-5838
20                                                  Facsimile: (202) 616-8460
                                                    Email: Justin.Sandberg@usdoj.gov
21                                                  Counsel for Federal Defendants
22

23

24

25

26

27

28
                                                5
                              Joint Status Report (4:17-cv-05783-HSG)
       Case 4:17-cv-05783-HSG Document 421 Filed 07/17/20 Page 6 of 6



     Dated: July 17, 2020                           Respectfully submitted,
 1

 2                                                   /s/ Mark L. Rienzi
                                                    (as authorized on 07/15/20)
 3                                                  MARK L. RIENZI, pro hac vice
                                                    ERIC C. RASSBACH, No. 288041
 4                                                  DIANA VERM, pro hac vice
                                                    LORI H. WINDHAM, pro hac vice
 5                                                  The Becket Fund for Religious Liberty
                                                    1200 New Hampshire Ave. NW Suite 700
 6                                                  Washington, DC 20036
                                                    Telephone: (202) 955-0095
 7                                                  Facsimile: (202) 955-0090
                                                    Counsel for Defendant-Intervenor the Little
 8                                                  Sisters of the Poor, Jeanne Jugan Residence
 9
     Dated: July 17, 2020                           Respectfully submitted,
10

11                                                   /s/ Kenneth J. Connelly
                                                    (as authorized on 07/15/20)
12                                                  KENNETH J. CONNELLY, AZ Bar No.
                                                    25420
13                                                  Alliance Defending Freedom
                                                    15100 N. 90th Street
14                                                  Scottsdale, AZ 85260
                                                    Telephone: (480) 444-0020
15                                                  Facsimile: (480) 444-0028
                                                    Email: kconnelly@ADFlegal.org
16                                                  Counsel for Defendant-Intervenor March for
                                                    Life Education and Defense Fund
17

18

19

20

21

22

23

24

25

26

27

28
                                                6
                              Joint Status Report (4:17-cv-05783-HSG)
